Citation Nr: 1002014	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1964 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2008, the Veteran withdrew his request for a hearing 
before the Board. 

In June 2009, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in 
service and current tinnitus, first documented after service, 
is unrelated to an injury or disease of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim. 



As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  And no further development is needed 
to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, private medical records, and VA medical 
records.  The Veteran was afforded VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The DD-214 shows that the Veteran was a combat engineer 
during service, but he did not serve in Vietnam.  

The service treatment records contain no complaint, finding, 
history, or treatment of tinnitus.  The audiograms on 
entrance examination in August 1964 and on separation 
examination in March 1967did not show a hearing loss 
disability under 38 C.F.R. § 3.385 when converted from ASA 
units to ISO units (ISO units are the current method for 
measuring hearing loss and used by VA to determine hearing 
loss disability under 38 C.F.R. § 3.385) (For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory  threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least  three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.).  An interim audiogram in January 1967 showed an 
upward shift in the thresholds for hearing, but the shift was 
not permanent as evidence by the audiogram on separation from 
service in three months later. 



After service on VA examination in February 2007, the 
examiner, an audiologist, noted that after service, the 
Veteran had noise exposure on the job, working as a 
helicopter fueler and on an assembly line at General Dynamic 
for five years.  The Veteran complained of tinnitus, but he 
could not identify the onset of tinnitus.  The examiner 
concluded that tinnitus was less likely than not the result 
of military noise exposure as the Veteran's hearing was 
within normal limits during separation and no significant 
threshold shifts in hearing were present during service. 

On VA examination in August 2009, the examiner, an 
audiologist, noted that audiometric thresholds were within 
normal limits on enlistment examination in 1964 and on 
separation examination in 1967 with no significant threshold 
shifts during service.  The Veteran stated that during 
service he was exposed to weapons fire, tank noise, 
demolitions, and driving a truck.  The Veteran estimated that 
tinnitus began 15 to 20 years earlier.  The examiner 
concluded that it was less likely than not that tinnitus was 
related to service because the Veteran's hearing was normal 
during service with no significant threshold shifts during 
service and the Veteran indicated that tinnitus began about 
20 years after the Veteran was separated from service.  

Analysis

The Veteran contends that he has tinnitus due to demolition 
work in service.  

During service, tinnitus was not affirmatively shown to have 
been present and service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) is not established.

But tinnitus is a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent). 


Although the Veteran is competent to declare that he has 
tinnitus, to the extent the Veteran's statements are offered 
as a lay opinion on causation, that is, an association 
between his tinnitus and noise exposure in service, a lay 
opinion is limited to inferences which are rationally based 
on the Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, education, training, 
or experience to offer such an opinion, his statements and 
testimony are not competent evidence on the question of 
causation and are excluded, that is, the statements and 
testimony are not to be consider as evidence in support of 
the claim. 

Where, as here, the determinative questions involve a nexus 
or causation, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  

The evidence against the claim consists of the opinions of VA 
audiologists, who examined the Veteran.  The VA audiologists 
are competent to offer an opinion by virtually of their 
education and training in the field of audiology.  Each VA 
audiologists expressed the opinion with rationale that it was 
less likely than not that the Veteran's tinnitus was related 
to service, including noise exposure.  This evidence opposes 
the claim. 

As for a private audiogram in January 2007 in which the 
Veteran gave a history of chronic tinnitus since service, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this 
reason, the Board rejects the history of tinnitus as recorded 
by a health-care professional as competent evidence 
establishing a causal connection between tinnitus and 
service. 

As the opinions of the VA audiologists are against the claim, 
which is the only competent evidence on the material issue of 
causation, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, where a lay assertion on 
medical causation is not competent evidence, the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


